Citation Nr: 0102676	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1999 rating decision, in 
which the RO denied the veteran's claim for service 
connection for Meniere's disease.  The veteran filed an NOD 
in July 1999, and the RO issued an SOC in August 1999.  The 
veteran filed a substantive appeal in September 1999.  In 
December 1999, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  

The Board further notes that, during the veteran's Video 
Conference Hearing, he raised the issue of a total disability 
rating based upon individual unemployability (TDIU).  While 
the issue had been adjudicated by the RO in a November 1999 
rating decision, no subsequent NOD was filed with the RO.  As 
a result, the issue is not in appellate status, and it is 
referred to the RO for additional development as may be 
deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. During the veteran's pre-induction and separation medical 
examinations, in a Report of Medical History, the veteran 
checked the "yes" box, as to whether he currently or in 
the past suffered from dizziness and/or fainting spells.  
3. Upon VA examination in September 1994, the veteran was 
noted to suffer from possible Meniere's disease, on the 
basis of his reported history.  

4. Upon VA examination in March 1999, the examiner noted that 
the veteran suffered from episodes of questionable 
disequilibrium, which weren't considered to be true 
Meniere's disease.  

5. There is a lack of medical evidence linking any current 
disequilibrium disorder to active service.  

6. The preponderance of the evidence is against the veteran's 
claim that he suffers from Meniere's disease and that such 
disease is related to active service.  


CONCLUSION OF LAW

The veteran did not incur Meniere's disease as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reflects that, during his pre-
induction medical examination in May 1968, in the Report of 
Medical History, the veteran checked the "yes" box 
indicating that he currently or in the past suffered from 
dizziness and/or fainting spells.  Upon clinical evaluation, 
no finding of dizziness or fainting spells was reported.  
During the course of the veteran's active service, there were 
no complaints, findings, or treatment pertinent to dizziness 
or fainting.  During a separation medical examination in 
January 1971, in the Report of Medical History, the veteran 
again checked the "yes" box indicating that he currently or 
in the past suffered from dizziness and/or fainting spells.  

Thereafter, in May 1992, the veteran filed a claim for 
service connection for dizziness and blurred vision.  He 
noted that the symptoms had started in 1970.  To support his 
claim, the veteran, in particular, submitted an examination 
report from Lawrence Brzozowski, M.D., dated in May 1990.  
Dr. Brzozowski noted the veteran's complaints as blurred 
vision, feeling weak, loss of equilibrium, and feeling 
pressure across the forehead and around the eyes.  He 
indicated that the veteran's symptoms had begun to occur in 
November 1989, and had been coming and going since that time.  
Dr. Brzozowski's impression was blurred vision, dizziness, 
and weakness of uncertain etiology, with a normal 
neurological examination.  It was noted that the veteran 
could be suffering from a functional problem.  

In addition to Dr. Brzozowski's report, the RO also received 
diagnostic studies associated with the veteran's head, in the 
form of an electroencephalogram (EEG), a computer tomography 
(CT) scan, and magnetic resonance imaging (MRI) scan, from 
St. Joseph Hospital, dated from November 1989 to June 1990.  
The studies revealed findings that were noted to be within 
normal limits.  Furthermore, the RO received an optometric 
examination report from Andrew Delaney, O.D., dated in April 
1990.  Dr. Delaney's impression was presbyopia, and high 
normal extraocular pressure/borderline ocular hypertensive.  

In a July 1992 rating decision, the RO denied the veteran's 
claim for service connection for dizziness and blurred 
vision.  

In October 1993, the veteran underwent a VA Agent Orange 
examination.  The examiner noted the veteran's reported 
history of dizzy spells and blurred vision for ten years, for 
which a diagnosis of Meniere's disease had reportedly been 
given two years previously.  The examination report listed 
three definite final diagnoses: Meniere's disease, hearing 
loss, and decreased reflexes on the left.  

In September 1994, the veteran was medically examined for VA 
purposes.  He reported a history of disequilibrium of 
approximately two years' duration, intermittently.  This 
consisted of visual blurring followed by disequilibrium and 
the inability to walk properly.  These symptoms would last 15 
to 20 minutes and then resolve.  The examiner's impression 
noted possible Meniere's disease, on the basis of history.  

Thereafter, in January 1999, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim), in which he filed a 
claim for service connection for Meniere's disease.  He 
reported that symptoms of Meniere's disease had bothered him 
from the time he had been in Vietnam.  

In March 1999, the veteran was again medically examined for 
VA purposes.  He reported a history of episodes of mild 
frontal discomfort followed by blurring of vision and 
transient problems, with a sensation that he was about to 
lose consciousness.  These were reported to occur at varying 
times, lasting from 15 to 45 minutes maximum.  The veteran 
indicated that he had not fallen with these episodes, and had 
not lost consciousness.  The episodes were noted to possibly 
occur up to three times a week, and the veteran reported 
having had an episode during the past month.  The examiner's 
impression included, "Episodes of questionable 
disequilibrium.  Do not feel this is a true Meniere's 
disease."  

In July 1999, the RO received a Statement in Support of 
Claim, in which the veteran's service representative 
contended that the veteran had been diagnosed with Meniere's 
disease by a VA physician, and that the veteran had been 
taking "HCTZ" since May of 1996 for symptoms of Meniere's 
disease.  The service representative noted the VA physician's 
name.  Subsequently, in a Report of Contact (VA Form 119), 
the veteran reported that, to the best of his knowledge, he 
had been diagnosed with Meniere's disease in 1994.  

In December 1999, the veteran testified before the 
undersigned Member of the Board during a Video Conference 
Hearing.  The veteran reported that, while it was difficult 
remembering when he had first started to experience dizzy 
spells, they had first begun just after he left Vietnam and 
was assigned to Fort Carson in the United States.  
Furthermore, the veteran testified that he guessed that his 
reports of symptoms first occurring in the 1980s, as noted in 
various medical reports, had to do with when the symptoms 
first apparently became problematic.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000, the following new sections are to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107).

As can be seen from its language, the aforementioned statute, 
enacted into law on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  Based upon the development of medical evidence, 
the Board concludes that all reasonable efforts have been 
made to compile a complete record for our decision, and that 
the veteran has had adequate notice of the evidence needed to 
substantiate his claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

The veteran has contended that he suffers from Meniere's 
disease, and that the disorder manifested itself while he was 
on active service.  Following a review of the record and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for Meniere's disease.  

In reaching this conclusion, the Board is cognizant that at 
no time during service was the veteran diagnosed with 
Meniere's disease, nor did he seek treatment for any type of 
disequilibrium disorder or related symptoms.  Post-service 
medical evidence reflects the first documented reference to a 
disequilibrium problem in November 1989, some 18 years after 
the veteran's separation from service.  In addition, no 
medical report documents a reported history of a 
disequilibrium problem or symptoms having occurred earlier 
than 1983.  While a diagnosis of Meniere's disease was noted 
during a VA Agent Orange examination in October 1993, the 
diagnosis was based on the veteran's reported history of 
previously having been diagnosed with the disease, of which 
there is no record.  Furthermore, subsequent VA examinations 
did not reflect a diagnosis for Meniere's disease, but 
instead reported impressions of possible Meniere's disease 
based on history, and questionable disequilibrium without a 
finding of true Meniere's disease.  Thus, the evidence does 
not reflect a diagnosis of Meniere's disease, or, accepting 
the veteran's report that he was diagnosed with the disorder, 
a nexus to his active service period.  

Therefore, given the lack of any in-service medical evidence 
documenting treatment or a diagnosis for Meniere's disease, 
or other disequilibrium disorder or symptoms; the number of 
years between service and the first post-service documented 
disequilibrium complaints; and the lack of medical nexus 
evidence linking any current disequilibrium disorder to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

The Board is aware that the veteran's service representative 
contended in July 1999 that the veteran had been diagnosed 
with Meniere's disease by a VA doctor, and the representative 
included the doctor's name.  As noted under section 5103A(c), 
above, in the case of a claim for disability compensation, 
the assistance provided by the Secretary shall include 
obtaining various records if relevant to the claim.  It does 
not appear from the record that the RO made a concerted 
effort to contact the doctor, or attempted to obtain any 
medical records associated with treatment of the veteran by 
him, if any existed.  

In this instance, the Board notes that, even accepting that 
the veteran was diagnosed with Meniere's disease by the VA 
doctor in question, a diagnosis of Meniere's disease would 
not necessarily warrant a granting of service connection, 
absent a nexus linking the disease to the veteran's active 
service.  The veteran's service representative has not 
contended that any VA doctor has linked a diagnosis of 
Meniere's disease to the veteran's active service.  In 
addition, attempting such a link at this juncture, some 30 
years after the veteran separated from service, would be 
based solely upon the veteran's reported history, without any 
clinical evidence of a disequilibrium problem in service, or 
for many years after service.  When a physician's statement 
is predicated solely upon a history related by the veteran, 
it can be no better than the facts alleged by him.  See 
Elkins v. Brown, 5 Vet.App. 474, 478 (1993); Reonal v. Brown, 
5 Vet.App. 458, 460-61 (1993); Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  

Therefore, after careful consideration, the Board can find no 
reason that a remand of the veteran's appeal, in an attempt 
to obtain any existing records from the VA doctor in 
question, would be judicially expedient or otherwise result 
in a different finding.  Thus, such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991).  

The veteran has been very specific in asserting that he 
suffers from Meniere's disease and that this is related to 
service.  The Board very much appreciates the forthright 
testimony presented by the veteran, and the representation 
provided by his representative, at the hearing before the 
undersigned.  While the Board does not doubt the sincerity of 
the veteran's contentions in this regard, any determination 
as to the existence of a disability and its medical causation 
must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
currently suffers from Meniere's disease; or that if in fact 
he does, that the disease is related to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2000); 38 
C.F.R. § 3.303 (2000).  See also Routen v. Brown, supra.


Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for Meniere's disease, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  


ORDER

Service connection for Meniere's disease is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

